DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the hand writing on the figures. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 19-36 are objected to because of the following informalities:
Claim 19 should clearly indicate what the acronym “RS-SR” stands for “Regulated Semi-hermetic – Switch Reluctance”.
Claim 19 should recite “A chiller-compressor system utilizing a direct-drive, environmental regulated, semi-hermetic, switched reluctance motor/drive system (RS-SR Motor/Drive)”
Claims 20 and 21 should recite “[[A]] The RS-SR Motor/Drive”
Claim 20, line 5 recites “form chiller fluids” and should recite - - from chiller fluids - - 
Claim 20, line 2, should recite “with a shaft shoulder”
Claim 21, line 1 should recite - - said stator core of said motor - - 
Claim 21, line 1-2 should recite - - said stator core of said motor is bonded to an inner shell contiguous with an outer shell on the drive end and opposite the drive end of the inner shell and outer shell - - for clarity.
Claim 21, line 4, should recite  - - a hermetic environment - - .
Claim 23, line 2, should recite - - a leak resistant barrier - - 
Claim 27, last line, should recite - - the stator core - - .
Claim 27, last line, recites “its” and should recite - - the inner shell - - for clarity.
Claim 28, last line, recites “the said outer shell” and should recite - - said outer shell - - for clarity.
Claim 34 should recites “the motor cavity” for proper antecedent basis.
Appropriate correction is required.
Claims 23-26 and 27-29 are objected to as being dependent from a rejected claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a means of creating a leak resistant barrier – claim 20
a means to create a barrier separating bearing oil form chiller fluids – claim 20
a means to circulate superheated gases – claim 20
a means to create a superheated low-pressure cavity for a rotating rotor – claim 20
a means of said inner shell forming a coolant flow path – claim 21 
a means suspending said stator core with said inner shell – claim 21
a means to create hermetic environment inside said inner shell – claim 21
a means of creating leak resistant barrier between said axial seal and a drive end bell – claim 23
a means of circulating superheated gases – claim 25
a means to form a convoluted coolant path on its exterior surface for circulating fluid removing heat from stator core – claim 27
a means of completing super-heated gas cooling circuit – claim 30
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 23-26, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 20 requires that superheated gas be circulated inside the inner shell.  However, there is no subject matter described in the originally filed specification enabling one skilled in the art to inject superheated gas inside an inner shell of the motor.  Figure 3 shows a suction port for the superheated gas however, there is no inlet port shown.
Claim 29 requires that superheated gas be circulated inside the inner shell.  However, there is no subject matter described in the originally filed specification enabling one skilled in the art to inject superheated gas inside an inner shell of the motor. Figure 3 shows a suction port for the superheated gas however, there is no inlet port shown.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 20, 23-26, 29 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “low coefficient of friction” in claim 20 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “high wear material” in claim 20 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 20, line 3, recites “the motor cavity”.  However, it is unclear as to what “motor cavity” is being referred thereto as there is a lack of antecedent basis for a “motor cavity”.  For purposes of examination “the motor cavity” will be considered - - a motor cavity - - .
Claim 20, line 3, recites “the cavity”.  However, it is unclear as to what “cavity” is being referred thereto as there is a lack of antecedent basis for a “cavity”.  For purposes of examination “the cavity” will be considered - - a cavity - - .
Claim 24, line 1, recites “a barrier”.  It is unclear if this is the same as the “leak resistant barrier”.
Claim 25, lines 1-2, recites “a means of circulating superheated gases”.  It is unclear if this is the same “means to circulate superheated gases” from claim 20.
Claim 26, line 1, recites “shaft”.  However, it is unclear as to what “shaft” is being referred thereto as there is a lack of antecedent basis for a “shaft”.  For purposes of examination “shaft” will be considered - - a shaft - - .
Claim 29, line 2, recites “said shell”.  However, it is unclear as to what “shell” is being referred thereto.  For purposes of examination “said shell” will be considered - - said inner shell - - .
Claim 29 recites “said inner shell creating hermetic environment separate from circulating super-heated cooling gasses inside said shell and cooling fluids where joined to a drive end bell and an opposite drive end bell.”  The metes and bounds of this claim are unclear.  For purposes of examination “said inner shell creating hermetic environment separate from circulating super-heated cooling gasses inside said shell and cooling fluids where joined to a drive end bell and an opposite drive end bell” will be considered - - said inner shell creating hermetic environment, said inner shell separates super-heated cooling gasses circulating inside said inner shell and coolant fluids flowing through the coolant flow path, wherein said inner shell is joined to a driven end bell and an opposite drive end bell - - . 
Claim 36 recites “wherein enabling rapid adaptation to changing conditions common when operating near or at a surge condition”.  However, the metes and bounds of the claim are unclear.  It is not clear what “conditions” are “common” when operating near or at a surge condition.  For purposes of examination “wherein enabling rapid adaptation to changing conditions common when operating near or at a surge condition” will be considered - - wherein enabling rapid adaptation to changing conditions when operating near or at a surge condition - - .
The term “rapid adaptation” in claim 36 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination “rapid adaptation” will be considered - - adaptation - - .
Claim limitations below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
a means of creating a leak resistant barrier – claim 20 
a means to create a barrier separating bearing oil form chiller fluids – claim 20
a means to circulate superheated gases – claim 20 
a means to create a superheated low-pressure cavity for a rotating rotor – claim 20 
a means of said inner shell forming a coolant flow path – claim 21 
a means suspending said stator core with said inner shell – claim 21 
a means to create hermetic environment inside said inner shell – claim 21
a means of creating leak resistant barrier between said axial seal and a drive end bell – claim 23
a means of circulating superheated gases – claim 25
a means to form a convoluted coolant path on its exterior surface for circulating fluid removing heat from stator core – 27
a means of completing super-heated gas cooling circuit – claim 30
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For purposes of examination:
a means of creating a leak resistant barrier – claim 20, will be considered as pre-loading the seal
a means to create a barrier separating bearing oil form chiller fluids – claim 20, will be considered as an O-ring seal 
a means to circulate superheated gases – claim 20 will be considered a “small variable speed compressor acting as a vacuum pump (612) too: circulate superheated gas”, para. 0098 of the Pre-grant Publication of the application
a means to create a superheated low-pressure cavity for a rotating rotor – claim 20 will be considered as the inner shell and end plates
a means of said inner shell forming a coolant flow path – claim 21 will be considered as the space between the inner shell and the outer shell
a means suspending said stator core with said inner shell – claim 21 will be considered as the inner surface of the inner shell
a means to create hermetic environment inside said inner shell – claim 21 will be considered as a seal between the endplate and inner shell
a means of creating leak resistant barrier between said axial seal and a drive end bell – claim 23, will be considered as pre-loading the seal
a means of circulating superheated gases – claim 25 will be considered a “small variable speed compressor acting as a vacuum pump (612) too: circulate superheated gas”, para. 0098 of the Pre-grant Publication of the application
a means to form a convoluted coolant path on its exterior surface for circulating fluid removing heat from stator core – claim 27 will be considered the inner surface of the outer shell in conjunction with the outer surface of the inner shell
a means of completing super-heated gas cooling circuit – claim 30, it is unclear what this is referring to for a purpose of examination
Claims 23-26 and 27-29 are rejected to as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2007/0108934) in view of Jacobs (US 3,738,118).
	Per claim 19, Smith teaches a chiller-compressor system utilizing a direct-drive, environmental regulated, semi-hermetic, switched reluctance motor/drive System (RS-SR Motor/Drive) having prequalification and pretested operating parameters comprising: a motor (106) using an axial seal; a stator core (502) of said motor bonded to an inner shell (516); and an Adjustable Speed Drive (ASD) (104) regulating system performance but fails to explicitly teach the motor using an axial seal.
	However, Jacobs teaches an air conditioning system wherein a motor uses an axial seal (60) for preventing loss of lubricant and refrigerant (col. 1, lines 27-28 of Jacobs).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an axial seal, as taught by Jacobs, in the invention of Smith, in order to advantageously prevent the loss of lubricant and refrigerant (col. 1, lines 27-28 of Jacobs).
Claim 21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2007/0108934) in view of Jacobs (US 3,738,118) as applied to the claims above and further in view of Nichol (US 2004/0146414).
	Per claim 21, Smith, as modified, meets the claim limitations as disclosed in the above rejection of claim 19.  Further, Smith, as modified, teaches means to create a hermetic environment (“hermetic enclosure 516”, para. 0050) within an inner shell (516) fails to explicitly teach said stator core of motor is bonded to an inner shell contiguous an outer shell on the drive end and opposite drive end of the shells and comprising: a means of said inner shell forming a coolant flow path; a means suspending said stator core with said inner shell; a means to create hermetic environment inside said inner shell.  
	However, Nichol teaches a compressor-motor wherein a stator core (18) of a motor is bonded to an inner shell (see annotated below of figure 1 of Nichol) contiguous with an outer shell (see annotated below of figure 1 of Nichol) on a drive end and opposite the drive end of the inner shell and the outer shell (see annotate figure below) (to clarify, the inner shell and outer shell are contiguous with each other on both “ends”), a means of said inner shell forming a coolant flow path (path 26 formed by the inner shell), a means of suspending the stator core within said shell (i.e. para. 0019) for improving the reliability of the compressor-motor (para. 0012). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a stator core of a motor is bonded to an inner shell contiguous with an outer shell on a drive end and opposite the drive end of the inner shell and the outer shell, a means of said inner shell forming a coolant flow path, a means of suspending the stator core within said shell, as taught by Nichol in the invention of Smith, as modified, in order to advantageously improve the reliability of the compressor-motor (para. 0012)

    PNG
    media_image1.png
    717
    1072
    media_image1.png
    Greyscale

	Per claim 27, Smith, as modified, meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Smith, as modified, fails to said inner shell having a means to form a convoluted coolant path on the inner shell exterior surface for circulating fluid removing heat from stator core.  
	However, Nichol teaches a compressor-motor including an inner shell (see annotated figure directly above) having a means to form a convoluted coolant path on the inner shell exterior surface for circulating fluid removing heat from stator core (the inner surface of the outer shell in conjunction with the exterior surface of the inner shell form a convoluted coolant path on the exterior of the surface for circulating fluid removing heat from a stator core, para. 0023) for improving the reliability of the compressor-motor (para. 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an inner shell  having a means to form a convoluted coolant path on the inner shell exterior surface for circulating fluid removing heat from stator core, as taught by Nichol in the invention of Smith, as modified, in order to advantageously improve the reliability of the compressor-motor (para. 0012).
	Per claim 28, Smith, as modified, meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Smith, as modified, fails to explicitly teach said inner shell suspended in said outer shell to attenuate noise transmission from said stator core to said outer shell.  
	However, Nichol teaches a compressor-motor including an inner shell (see annotated figure directly above) suspending in an outer shell (see figure 1 of Nichol) to attenuate noise transmission from said stator core to said outer shell (“reducing noise”, para. 0012) for improving the reliability of the compressor-motor (para. 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an inner shell suspended in an outer shell to attenuate noise transmission from a stator core to said outer shell, as taught by Nichol in the invention of Smith, as modified, in order to advantageously improve the reliability of the compressor-motor (para. 0012).
Allowable Subject Matter
Claims 22 and 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20, 23-26, 29-30 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masoudipour et al. (US 2009/0044548) teaches a motor compressor with a cooling jacket.
Fee et al. (US 2010/0127585) teaches a switched reluctance motor with an inner and outer shell and cooling jacket.
Hippen et al. (US 2010/0284824) teaches a switched reluctance motor with a vacuum pump.
Playle (US 3,023,590) teaches a compressor-motor with a superheat removal coil.
Jadric et al. (US 2006/0250105) teaches a switched reluctance compressor-motor including a variable speed controller.
Beggs et al. (US 2,963,878) teaches a refrigeration circuit including a compressor-motor including circulating gas through the motor shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763